DETAILED ACTION

Papers filed on 03/01/2021 have been received.   Claims 1-24 are present for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 5, a word “memory” should be added after the word “non-volatile”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,825,532 issued to Shim et al., hereinafter referred to as “Shim”.
Regarding claims 1, 15 and 24, Shim teaches a non-volatile memory (col. 4, ll. 4-5), comprising: a plurality of blocks (BLK in fig. 4), each of the plurality of blocks comprising a plurality of pages (connected to  same word lines WLs in fig. 4), and each of the plurality of pages comprising a plurality of storage units (cells MCs in fig. 4); and a controller (160 in fig. 2) configured to perform: receiving an erase command for a target block of the plurality of blocks (step 100 in fig. 1); executing a read operation on each page of the target block (step S200 in .  
Allowable Subject Matter
Claims 2-14, and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the further limitations of dependent claim 2, wherein the executing the read operation on each page of the target block comprises: applying a first read voltage to word lines of the plurality of pages of the target block sequentially to identify each of the plurality of pages as an unprogrammed page or a programmed page.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi (U.S. Patent 7,411,819) discloses a word line voltage at an erase verify time based on a readout result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/24/2022

/SON L MAI/Primary Examiner, Art Unit 2827